 



PROMISSORY NOTE

 

$80,000.00 July 10, 2017

 

FOR VALUED RECEIVED, and legally bound hereby, InnSuites Hospitality Trust
(“Maker”), an Ohio real estate investment trust, having an office at 1625 East
Northern Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to
Marc Berg (“Note Holder”) or order and address as specified below the principal
sum of EIGHTY THOUSAND AND 00/100 DOLLARS ($80,000.00), with interest on the
unpaid principal balance thereon from time to time outstanding, at the rate of
seven percent (7.00%) per annum, computed on a three hundred sixty (360)-day
year, to be due and payable in installments of principal and interest as
follows:

 

(A)$2,500 down payment and $77,500 amortized over 36 months at 7% interest
($2,392.98/month). This Note is non-recourse secured by 40,000 InnSuites
Hospitality Trust Shares of Beneficial Interest. Monthly installments of
principal and interest to begin 30 days after the delivery of signed transfer
form.     (B)Payments to be made payable to:

Marc Berg

c/o InnSuites Hospitality Trust

1625 E Northern Ave, Ste # 105

Phoenix, AZ 85020

 

The 40,000 InnSuites Hospitality Trust Shares of Beneficial Interest units as
security for the unpaid balance on the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

  10 days late, $50 penalty   35 days late, $150 penalty   Over 35 days late,
Note Holder could declare the note in default and call the entire amount due.  
Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

  InnSuites Hospitality Trust,   an Ohio real estate investment trust        
By: /s/ James Wirth   Name: James Wirth   Title: Chief Executive Officer

 



-1-

 



 

PROMISSORY NOTE

 

$48,000.00 July 10, 2017

 

FOR VALUED RECEIVED, and legally bound hereby, InnSuites Hospitality Trust
(“Maker”), an Ohio real estate investment trust, having an office at 1625 East
Northern Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to
Peter Thoma (“Note Holder”) or order and address as specified below the
principal sum of FOURTY EIGHT THOUSAND AND 00/100 DOLLARS ($48,000.00), with
interest on the unpaid principal balance thereon from time to time outstanding,
at the rate of seven percent (7.00%) per annum, computed on a three hundred
sixty (360)-day year, to be due and payable in installments of principal and
interest as follows:

 

(A)$2,500 down payment and $45,500 amortized over 36 months at 7% interest at
$1,404.91/month. This Note is non-recourse secured by 24,000 InnSuites
Hospitality Trust Shares of Beneficial Interest. Monthly installments of
principal and interest to begin 30 days after the delivery of signed transfer
form.

 

(B)Payments to be made payable to:

Peter Thoma

Leuchtturmweg 10

22559 Hamburg

Germany

 

The 24,000 InnSuites Hospitality Trust Shares of Beneficial Interest units as
security for the unpaid balance on the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

  10 days late, $50 penalty   35 days late, $150 penalty   Over 35 days late,
Note Holder could declare the note in default and call the entire amount due.  
Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 



  InnSuites Hospitality Trust,   an Ohio real estate investment trust       By:
/s/ James Wirth   Name: James Wirth   Title: Chief Executive Officer

 



-1-

 

 



PROMISSORY NOTE

 

$48,000.00 July 10, 2017

 

FOR VALUED RECEIVED, and legally bound hereby, InnSuites Hospitality Trust
(“Maker”), an Ohio real estate investment trust, having an office at 1625 East
Northern Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to
Larry Pelegrin (“Note Holder”) or order and address as specified below the
principal sum of FOURTY EIGHT THOUSAND AND 00/100 DOLLARS ($48,000.00), with
interest on the unpaid principal balance thereon from time to time outstanding,
at the rate of seven percent (7.00%) per annum, computed on a three hundred
sixty (360)-day year, to be due and payable in installments of principal and
interest as follows:

 

  (A) $2,500 down payment and $45,500 amortized over 36 months at 7% interest
($1,404.91/month). This Note is non-recourse secured by 24,000 InnSuites
Hospitality Trust Shares of Beneficial Interest. Monthly installments of
principal and interest to begin 30 days after the delivery of signed transfer
form.         (B) Payments to be made payable to:       Larry Pelegrin      
5143 E Sierra Sunset Trail       Cave Creek, AZ 85331

 

The 24,000 InnSuites Hospitality Trust Shares of Beneficial Interest units as
security for the unpaid balance on the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

10 days late, $50 penalty

35 days late, $150 penalty

Over 35 days late, Note Holder could declare the note in default and call the
entire amount due.

Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 



  InnSuites Hospitality Trust,   an Ohio real estate investment trust        
By: /s/ James Wirth   Name: James Wirth   Title: Chief Executive Officer

 

-1-

 

 





PROMISSORY NOTE

 

$500,000.00 July 10, 2017

 

FOR VALUED RECEIVED, and legally bound hereby, RRF Limited Partnership
(“Maker”), a Delaware Partnership, having an office at 1625 East Northern
Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to James Wirth
(“Note Holder”) or order and address as specified below the principal sum of
FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00), with interest on the
unpaid principal balance thereon from time to time outstanding, at the rate of
seven percent (7.00%) per annum, computed on a three hundred sixty (360)-day
year, to be due and payable in installments of principal and interest as
follows:

 

  (A) $2,500 down payment and $497,500 amortized over 36 months at 7% interest
($15,361.36/month). This Note is non-recourse secured by 250,000 RRF Limited
Partnership Units. Monthly installments of principal and interest to begin 30
days after the delivery of signed transfer form.         (B) Payments to be made
payable to:       James Wirth       c/o InnSuites Hospitality Trust       1625 E
Northern Ave, Ste # 105       Phoenix, AZ 85020

 

The 250,000 RRF Limited Partnership Units as security for the unpaid balance on
the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

10 days late, $50 penalty

35 days late, $150 penalty

Over 35 days late, Note Holder could declare the note in default and call the
entire amount due.

Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

  RRF Limited Partnership,   a Delaware Partnership

 

  By: /s/ James Wirth   Name: James Wirth   Title: Chief Executive Officer

 

-1-

 

 



PROMISSORY NOTE

 

$91,950.00 July 10, 2017

 

FOR VALUED RECEIVED, and legally bound hereby, RRF Limited Partnership
(“Maker”), a Delaware Partnership, having an office at 1625 East Northern
Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to Pamela
Barnhill (“Note Holder”) or order and address as specified below the principal
sum of NINETY ONE THOUSAND NINE HUNDRED FIFTY AND 00/100 DOLLARS ($91,950.00),
with interest on the unpaid principal balance thereon from time to time
outstanding, at the rate of seven percent (7.00%) per annum, computed on a three
hundred sixty (360)-day year, to be due and payable in installments of principal
and interest as follows:

 

  (A) $2,500 down payment and $89,450 amortized over 36 months at 7% interest
($2,761.96/month). This Note is non-recourse secured by 45,975 RRF Limited
Partnership Units. Monthly installments of principal and interest to begin 30
days after the delivery of signed transfer form.         (B) Payments to be made
payable to:       Pamela Barnhill       c/o InnSuites Hospitality Trust      
1625 E Northern Ave, Ste # 105       Phoenix, AZ 85020

 

The 45,975 RRF Limited Partnership Units as security for the unpaid balance on
the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

10 days late, $50 penalty

35 days late, $150 penalty

Over 35 days late, Note Holder could declare the note in default and call the
entire amount due.

Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

  RRF Limited Partnership,   a Delaware Partnership

 



  By: /s/ James Wirth   Name: James Wirth   Title: Chief Executive Officer

 

-1-

 

 



PROMISSORY NOTE

 

$91,950.00 July 10, 2017

 

FOR VALUED RECEIVED, and legally bound hereby, RRF Limited Partnership
(“Maker”), a Delaware Partnership, having an office at 1625 East Northern
Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to Eric Wirth
(“Note Holder”) or order and address as specified below the principal sum of
NINETY ONE THOUSAND NINE HUNDRED FIFTY AND 00/100 DOLLARS ($91,950.00), with
interest on the unpaid principal balance thereon from time to time outstanding,
at the rate of seven percent (7.00%) per annum, computed on a three hundred
sixty (360)-day year, to be due and payable in installments of principal and
interest as follows:

 

  (A) $2,500 down payment and $89,450 amortized over 36 months at 7% interest
($2,761.96/month). This Note is non-recourse secured by 45,975 RRF Limited
Partnership Units. Monthly installments of principal and interest to begin 30
days after the delivery of signed transfer form.         (B) Payments to be made
payable to:       Eric Wirth       c/o InnSuites Hospitality Trust       1625 E
Northern Ave, Ste # 105       Phoenix, AZ 85020

 

The 45,975 RRF Limited Partnership Units as security for the unpaid balance on
the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

10 days late, $50 penalty

35 days late, $150 penalty

Over 35 days late, Note Holder could declare the note in default and call the
entire amount due.

Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

  RRF Limited Partnership,   a Delaware Partnershtip

 

  By: /s/ James Wirth   Name:  James Wirth   Title:  Chief Executive Officer

 

-1-

 

 

PROMISSORY NOTE

 



$91,950.00  July 10, 2017



 

FOR VALUED RECEIVED, and legally bound hereby, RRF Limited Partnership
(“Maker”), a Delaware Partnership, having an office at 1625 East Northern
Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to Christopher
Wirth (“Note Holder”) or order and address as specified below the principal sum
of NINETY ONE THOUSAND NINE HUNDRED FIFTY AND 00/100 DOLLARS ($91,950.00), with
interest on the unpaid principal balance thereon from time to time outstanding,
at the rate of seven percent (7.00%) per annum, computed on a three hundred
sixty (360)-day year, to be due and payable in installments of principal and
interest as follows:

 

  (A) $2,500 down payment and $89,450 amortized over 36 months at 7% interest
($2,761.96/month). This Note is non-recourse secured by 45,975 RRF Limited
Partnership Units. Monthly installments of principal and interest to begin 30
days after the delivery of signed transfer form.           (B) Payments to be
made payable to:       Christopher Wirth       c/o InnSuites Hospitality Trust  
    1625 E Northern Ave, Ste # 105       Phoenix, AZ 85020

 

The 45,975 RRF Limited Partnership Units as security for the unpaid balance on
the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

  10 days late, $50 penalty   35 days late, $150 penalty   Over 35 days late,
Note Holder could declare the note in default and call the entire amount due.  
Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

  RRF Limited Partnership,   a Delaware Partnership

 

  By: /s/ James Wirth   Name: James Wirth   Title: Chief Executive Officer

 



-1-

 

 

PROMISSORY NOTE

 

$91,950.00  July 10, 2017

 

FOR VALUED RECEIVED, and legally bound hereby, RRF Limited Partnership
(“Maker”), a Deleware Partnership, having an office at 1625 East Northern
Avenue, Suite 105, Phoenix, Arizona 85020 hereby promises to pay to Brian Wirth
(“Note Holder”) or order and address as specified below the principal sum of
NINETY ONE THOUSAND NINE HUNDRED FIFTY AND 00/100 DOLLARS ($91,950.00), with
interest on the unpaid principal balance thereon from time to time outstanding,
at the rate of seven percent (7.00%) per annum, computed on a three hundred
sixty (360)-day year, to be due and payable in installments of principal and
interest as follows:

 

  (A) $2,500 down payment and $89,450 amortized over 36 months at 7% interest
($2,761.96/month). This Note is non-recourse secured by 45,975 RRF Limited
Partnership Units. Monthly installments of principal and interest to begin 30
days after the delivery of signed transfer form.           (B) Payments to be
made payable to:       Brian Wirth       c/o InnSuites Hospitality Trust      
1625 E Northern Ave, Ste # 105       Phoenix, AZ 85020

 

The 45,975 RRF Limited Partnership Units as security for the unpaid balance on
the Note.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

 

  10 days late, $50 penalty   35 days late, $150 penalty   Over 35 days late,
Note Holder could declare the note in default and call the entire amount due.  
Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

  RRF Limited Partnership,   a Delaware Partnership

 

  By: /s/ James Wirth   Name: James Wirth   Title: Chief Executive Officer

 

-1-

 

 



